

Exhibit 10.3













EXCLUSIVE DISTRIBUTION AND MARKETING AGREEMENT
 
 
 
 
1

--------------------------------------------------------------------------------

 


INDEX


RECITALS
3
DEFINITIONS
4
AGREEMENT
5
1.
Subject of Distribution and Marketing Agreement
5
2.
Required Supplemental Agreements
5
3.
Organization of Distribution and Assignment of Rights and Duties
6
4.
Transfer of authority and Term of the Distribution and Marketing Agreement
7
5.
Independent Entities
8
6.
Expenses and third parties
8
7.
Minimum sales requirements
8
8.
Termination of the Distribution and Marketing Agreement
9
9.
Appearance and marking of the Products
9
10.
Standard terms of sale
10
11.
Purchasing price, cost changes, and shipping conditions
10
12.
Orders
11
13.
Transfer of Products
11
14.
Payments
11
15.
Tendering technical information
11
16.
Market research
12
17.
Confidentiality
12
18.
Technical Support
12
19.
Warranties
12
20.
Limitations on Liability; Indemnity
13
21.
Force majeure
13
22.
Bankruptcy
13
23.
Amendments
14
24.
Entire Agreement
14
25.
Parties’ legal remedies
14
26.
Notices
14
27.
Final provisions
15
28.
Banking Information
15
Signature Page
16
List of Supplemental Agreement Exhibits:
16

 
 
2

--------------------------------------------------------------------------------

 
 
RECITALS


a.
Whereas, Innovative Wireless Technologies, Inc. (formerly known as “Bayrock
Ventures, Inc.”) a Delaware corporation (hereinafter referred to as the
“Principal”) holds a leading position in the access to, and sale of, innovative
products and technologies;



b.
Whereas, CJSC “Innovation Weapons Technologies”, a closed joint-stock
corporation organized and existing under the laws of Russian Federation
(hereinafter referred to as the “Distributor”) works in advancing the
development, marketing, sales, and licensing of products and technologies in
Russian Federation;



c.
Whereas, the Principal has secured intellectual property (hereinafter referred
to as “IP”) required for the production of certain unique products and
technologies (these products and technologies, together with the associated IP,
are hereinafter referred to as the “Products”), which it desires to have
promoted, licensed, and distributed effectively;



d.
Whereas, the Principal anticipates the need for long-term marketing efforts to
be made to effectively establish sales channels for the Products in Russian
Federation;



e.
Whereas, the Principal desires to rely upon a sole distributor to organize
sales, marketing, licensing and distribution within Russian Federation;



f.
Whereas, the Distributor has certain expertise in technology and has made
contributions to the IP as well as to the Products in general;



g.
Whereas, the Distributor believes it has sufficient economic and technical
background and methods to organize sales, marketing, licensing and distribution
of the Products in such a way that all its obligations set forth in this
Distribution and Marketing Agreement will be fulfilled.



h.
Whereas, the Distributor wishes to sell the Products described below and the
Principal will forward rights of sales, marketing, licensing and distribution
for the Products (hereinafter referred to as the “Market Rights”) under
conditions stipulated by terms of this Distribution and Marketing Agreement.



 
3

--------------------------------------------------------------------------------

 


DEFINITIONS


Distribution and Marketing Agreement- means this Exclusive Distribution and
Marketing Agreement between the Principal and the Distributor.


Distributor- means CJSC “Innovation Weapons Technologies”, a closed joint-stock
corporation organized and existing under the laws of Russian Federation
(“Distributor”) and


Effective Date- means the commencement date of the Distribution and Marketing
Agreement, 4th of April, 2011


Initial Term- means the initial seven year term of this Distribution and
Marketing Agreement.


IP- means intellectual property held by the Principal.


Manufacturer- means any manufacturer contracted by the Principal to manufacture
a Product or some part of a Product.


Market- means all locations within Russian Federation.


Market Rights- means rights of sales, marketing, licensing and distribution.


Material Breach- means a failure, intentional or otherwise, to comply with the
terms, conditions, and requirements of this Distribution and Marketing Agreement
and such failure would have a material adverse effect on the business, assets,
liabilities, financial condition or operations of the non-breaching Party. The
Distribution and Marketing Agreement contains an implied covenant of good faith
and fair dealing, the failure of which, intentional or otherwise, shall
constitute an actionable Material Breach.


Net Operating Income- means operating income after operating expenses are
deducted, but before income taxes and interest are deducted.


Parties- means the Principal and the Distributor together.


Principal- means Innovative Wireless Technologies, Inc. (formerly known as
“Bayrock Ventures, Inc.”), a Delaware corporation.


Products- means all of the Principal’s products and technologies, as well as the
associated IP.


Term- means the Initial Term and any subsequent term of this Distribution and
Marketing Agreement.
 
 
4

--------------------------------------------------------------------------------

 


AGREEMENT


This Exclusive Distribution and Marketing Agreement (the “Distribution and
Marketing Agreement”) is made and entered into as of 4th of April 2011 (the
“Effective Date”), by and between CJSC “Innovation Weapons Technologies”, a
closed joint-stock corporation organized and existing under the laws of Russian
Federation (hereinafter referred to as the “Distributor”) and Innovative
Wireless Technologies, Inc. (formerly known as “Bayrock Ventures, Inc.”) a
Delaware corporation (hereinafter referred to as the “Principal” and together
with the Distributor, the “Parties”).


NOW, THEREFORE, in consideration of the mutual promises and the covenants and
agreements contained herein and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree to the definitions set forth on page 4, and as follows:




1.
Subject of Distribution and Marketing Agreement



 
1.1.
The Principal grants the exclusive Market Rights for the Products to the
Distributor within territory of the Russian Federation, according to the terms
and conditions of this Distribution and Marketing Agreement.



 
1.2.
No other party shall have an agreement with the Principal to buy, sell, license,
or distribute the Products on the Market, except with the written consent of the
Distributor.



 
1.3.
The Products are listed on official web site of the Principal:
www.kellaniwt.com. Such agreement shall be amended to include any other products
the Principal will develop or acquire in the future, which shall then be
included as Products. The terms of this Distribution and Marketing Agreement
will apply equally to all Products.



 
1.4.
Licensing terms for all Products are identified in the Licensing Agreement.



 
1.5.
The Principal shall keep the Distributor informed about new Products in
development, and the Distributor shall share its knowledge of the Market with
the Principal to help make the Products as attractive as possible to third
parties.



 
1.6.
The Distribution and Marketing Agreement includes all ancillary agreements (the
Supplemental Agreements), as set forth in Section 2 below.



2.
Required Supplemental Agreements



The Distributor will obtain for each Product to be sold pursuant to this
Distribution and Marketing Agreement all necessary government licensing at
Distributor’s cost. The following required Supplemental Agreements must be
reached:


 
2.1.
Licensing Agreement, substantially in the form attached hereto as Exhibit A (the
“Licensing Agreement”);

 
 
5

--------------------------------------------------------------------------------

 
 
 
2.2.
Product Listing, Pricing and Minimum Sales Requirement Agreement, substantially
in the form attached hereto as Exhibit B (the “Product Listing, Pricing and
Minimum Sales Requirement Agreement”);



 
2.3.
Product Design and Supporting Documents Specifications Agreement, substantially
in the form attached hereto as Exhibit C (the “Product Design and Supporting
Documents Specifications Agreement”);



 
2.4.
Technical Support and Warranty Agreement, substantially in the form attached
hereto as Exhibit D (the “Technical Support and Warranty Agreement”);



 
2.5.
Non-Disclosure Agreement, substantially in the form attached hereto as Exhibit E
(the “Non-Disclosure Agreement”); and



 
2.6.
Shipping Agreement, substantially in the form attached hereto as Exhibit F (the
“Shipping Agreement”).



3.
Organization of Distribution and Assignment of Rights and Duties



 
3.1.
The Distributor shall have the sole discretion to organize distribution of the
Products within the Market as well as appoint necessary distributors,
sub-distributors, dealers, wholesalers, etc., and assign rights and duties to
such Parties according to the terms of this Distribution and Marketing
Agreement.



 
3.2.
The Distributor shall make reasonable efforts to keep the Principal informed of
any contract negotiations with third parties and shall report official sales on
quarterly basis.



 
3.3.
The Principal will receive a copy of each distribution agreements or sales
contracts signed between the Distributor and any third parties, once it has been
finalized.





4.
Transfer of authority and Term of the Distribution and Marketing Agreement



 
4.1.
This Distribution and Marketing Agreement may not be transferred or assigned by
the Distributor without the prior written consent of the Principal; provided,
however, that the Distributor shall be permitted to assign this Distribution and
Marketing Agreement to any entity that the Distributor directly or indirectly
controls, or is under common control with the Distributor without such consent.



 
4.2.
Any transfer or assignment of the Distribution and Marketing Agreement will not
extend or alter the sales period or change the terms of the Distribution and
Marketing Agreement, without the prior written agreement of the Parties.



 
4.3.
The Distribution and Marketing Agreement will begin on the Effective Date and
will continue for a seven (7) year period (the “Initial Term”).  Provided that
the Distributor complies with the terms of this Distribution and Marketing
Agreement, the Principal agrees that the Distributor shall have the option to
renew this Distribution and Marketing Agreement for an additional seven-year
period (the Initial Term and any extension thereof are collectively referred to
herein as the “Term”).

 
 
6

--------------------------------------------------------------------------------

 
 
 
4.4.
In the event of a Material Breach of this Distribution and Marketing Agreement
by either Party, the non-breaching Party may terminate this Distribution and
Marketing Agreement by giving the breaching Party written notice; provided,
however that such termination shall only be effective if the breaching party
fails to cure such breach within ninety (90) days of receiving notice of the
existence thereof.



5.
Independent Entities



 
5.1.
The Distributor shall accurately represent itself as an independent business
entity with all the rights and duties established by this Distribution and
Marketing Agreement. The Distributor is not an employee of the Principal. The
Distributor shall not falsely claim to represent the Principal or any
manufacturer of the Products (a “Manufacturer”).



 
5.2.
No Manufacturer or the Principal is liable for any independent decisions or
statements made by the Distributor. The Manufacturers and the Principal shall
not be required to sign contracts with third parties or fulfill any obligations
with third parties beyond what is set forth in this Distribution and Marketing
Agreement.



6.
Expenses and third parties



 
6.1.
All expenses, liabilities, and costs of the Distributor associated with its
obligations under the Distribution and Marketing Agreement and its activities
are imposed on the Distributor in full and shall be the Distributor’s sole
responsibility.



 
6.2.
All expenses, liabilities, and costs of the Principal associated with its
obligations under the Distribution and Marketing Agreement and its activities
are imposed on the Principal in full and shall be the Principal’s sole
responsibility.



 
6.3.
Unless stipulated otherwise in the Distribution and Marketing Agreement, there
is no liability for either Party with respect to unforeseen obligations, and the
Principal shall not grant any guarantee to any of the third parties involved by
the Distributor to fulfill obligations of the Distribution and Marketing
Agreement except as herein provided.



 
6.4.
The Principal shall have the sole discretion to obtain required transport for
means of transportation of the Products as well as insurance and legal services
for required legal needs and insurance coverage. The Distributor shall not
perform or contract export and import operations. The Principal shall contract
technical support companies for means of providing required technical support.



7.
Minimum sales requirements



 
7.1.
The Distributor shall endeavor to maximize sales of Products. Recognizing that
it will take time to build demand in the market and form effective sales
channels, the Principal shall not impose any specific performance benchmarks for
the Distributor during the Term of this Distribution and Marketing Agreement.

 
 
7

--------------------------------------------------------------------------------

 
 
 
7.2.
Revocation of any third parties’ sales contracts will not affect the
Distributor’s Market Rights, provided the Distributor has not breached the terms
of this Distribution and Marketing Agreement.



 
7.3.
If the contract rights of any third party are to be revoked because of a failure
to meet minimum sales requirements, written notice shall be given by the
Distributor to the Principal fifteen (15) days in advance.



8.
Termination of the Distribution and Marketing Agreement



 
8.1.
Termination of this Distribution and Marketing Agreement for any reason shall
not negate payment obligations of the Parties as set forth herein. The Parties
will pay, within ninety (90) days after the effective date of termination, all
amounts owing to each other prior to the termination date.



 
8.2.
Upon termination of this Distribution and Marketing Agreement, the Distributor
shall not sign any new sales contracts or represent themselves as current
Distributors of the Products.



9.
Appearance and marking of the Products



 
9.1.
The Distributor is responsible for the production costs of the Products as well
as costs associated with the Products’ designs, packaging, language interfaces,
and manuals in accordance with industry standards in the Market. The Distributor
and the Principal shall enter into the Product Design and Supporting Documents
Specifications Agreement, establishing the required design and packaging
characteristics. Such agreement shall be amended to include any other products
the Principal will develop or acquire in the future, which shall then be
included as Products.



10.
Standard terms of sale



 
10.1.
The terms of sale of the Products are regulated by this Distribution and
Marketing Agreement and the Supplemental Agreements, including, but not limited
to, the Product Listing, Pricing and Minimum Sales Requirement Agreement and the
Shipping Agreement.





11.
Purchasing price, cost changes, and shipping conditions



 
11.1.
The Distributor shall use commercially reasonable efforts to acquire the most
favorable sales terms from third parties including with respect to Product
price, sales quantity, terms of payment and terms of shipment.



 
11.2.
The price paid for each Product with respect to the volume of an order is
determined in the Product Listing, Pricing and Minimum Sales Requirement
Agreement.

 
 
8

--------------------------------------------------------------------------------

 
 
 
11.3.
Third parties engaged in distribution or sales shall be obligated to buy
Products at the volume-pricing levels set forth in the Product Listing, Pricing
and Minimum Sales Requirement Agreement.



 
11.4.
Time conditions of shipping shall be determined by both Parties and shall be set
forth in the Shipping Agreement for each Product and according to order
specification.



12.
Orders



 
12.1.
All orders will be forwarded to the Principal in written form. Every such order
should have information sufficient to determine the type of the Product. The
Principal shall confirm an order in written form within five (5) business days
from date of receipt of order. The Distributor may cancel the order within
forty-eight (48) hours after receiving notice of the delivery date if the date
is not reasonably acceptable to the Distributor. Time expectations for shipping
will be established in the Shipping Agreement.



13.
Transfer of Products



 
13.1.
The Products shall be transferred to the Distributor by the Principal at a
mutually agreed-upon location. Such delivery terms shall be set forth the
Shipping Agreement.



 
13.2.
Title and risk of loss will transfer when delivery is made at the agreed-upon
location.



 
13.3.
When warranty services (as described in Section 20) are being applied, the cost
of transportation shall be paid pursuant to the terms set forth in the Technical
Support and Warranty Agreement.



14.
Payments



 
14.1.
Payments for the Products shall be made according to the terms set forth in the
Product Pricing Agreement and the Shipping Agreement.



15.
Tendering technical information



 
15.1.
The Principal shall provide the Distributor with any documents concerning the
Products as well as any documents necessary for sales within the Market
requested by the Distributor, without cost to the Distributor.



 
15.2.
The Principal shall, without prior request from the Distributor, tender any new
technical information such as performance charts and new functions of all
products according to Product Specification to the Distributor.



 
15.3.
The Principal shall inform the Distributor no less than ninety (90) calendar
days in advance of any planned changes in any performance of the Products. Such
changes may apply to future sales of the Products, but will not apply to any
current sales or distribution contract for the Products unless the contract
provides for such a change. Changes that may materially affect current contracts
with third parties must be agreed upon by both the Principal and the Distributor
prior to implementation in shipments.

 
 
9

--------------------------------------------------------------------------------

 
 
 
15.4.
All changes in performance or function of the Products must conform to previous
standards so as to avoid breaching contracts with third parties. In the event of
nonconforming changes to Products that have existing contractual agreements with
third parties, Principal must request approval from the Distributor who will
request approval from the third parties before implementing any changes that
could breach any contract.



16.
Marketing and trademarks



 
16.1.
The Distributor agrees to share market research information with the Principal
about the market conditions and actions taken by possible competitors. If
necessary, the Distributor shall provide the Principal with general brochures
and or photographs of competing products.



 
16.2.
With respect to the information set forth in Section 17.1 above, the Distributor
shall report to the Principal every quarter.  In special cases where
intervention may be required, the Distributor shall promptly provide additional
information to the Principal at the Principal’s expense.



 
16.3.
Distributor shall have the sole right to prepare, file, prosecute and maintain
trademark applications or registrations with respect to the Product for the
territory of the Russian Federation. Under no circumstances shall Distributor
market it’s trademarks on territory other than the Market. Under no
circumstances, shall Products be sold by the Distributor or by any party
associated with the Distributor, legally bound or likewise outside of the
Russian Federation. The Distributor shall take all reasonable efforts to limit
sales of Products outside of the Russian Federation except for those performed
by the Principal or it’s associated parties.





17.
Confidentiality



 
17.1.
Parties shall enter into the Non-Disclosure Agreement which will contain
definitions of the confidential information, its value and the responsibility of
the Parties for non-disclosure.



18.
Technical Support



 
18.1.
The Distributor shall provide required technical expertise within the Market by
creating and maintaining a Service Center (as defined in the  Technical Support
and Warranty Agreement) and Principal will be responsible for training and
consulting Service Center employees (as well as distance training).  The details
of this arrangement shall be set forth in the Technical Support and Warranty
Agreement between the Distributor and the Principal.

 
 
10

--------------------------------------------------------------------------------

 
 
19.
Warranties



 
19.1.
The Products shall conform to technical conditions, functionality, technical
requirements and be in accordance with all agreed-upon standards. The Principal
shall provide a warranty for each Product or range of Products as set forth in
the Technical Support and Warranty Agreement.



 
19.2.
In any case, the Distributor will be liable for costs involved in fulfilling
warranty services, provided that the Distributor has not promised third parties
more than what the Principal has promised hereunder. Furthermore, any
obligations of warranty that the Distributor may have under the law, whether
anticipated or unanticipated, shall be paid for by the Distributor.



 
19.3.
In the event of defective Product, customers must seek remedy through the
Distributor’s Service Center. If the Service Center determines the Product to be
defective, it will repair or replace it at no charge during the warranty period.
If the Product warranty has expired, the customer will need to cover the cost of
Product repair or replacement.



 
19.4.
With respect to Products forwarded to the Distributor by the Principal which do
not meet specifications, the Distributor shall have the following options:



 
·
The Principal can immediately replace the Products, which do not meet the
complete Product requirements with Products that do meet such requirements; or



 
·
The Distributor may choose to accept the delivered products.



 
19.5.
Products are considered accepted if the Distributor does not inform the
Principal of its refusal to accept such Products within thirty (30) calendar
days from receipt of the defective Products. Failure to inform the Principal of
refusal to accept the Products does not negate the warranty period.



20.
Limitations on Liability; Indemnity



 
20.1.
The Distributor shall not forward any warranty to third parties other than the
Principal’s warranty stipulated by the Distribution and Marketing Agreement. The
Principal shall not be liable for any warranty obligations set by the
Distributor which exceed or differ from the Principal’s warranty. After the
expiration of the warranty period, technical support will be available to
customers as a fee service.



 
20.2.
In the event that the Distribution and Marketing Agreement is terminated, the
Distributor will not be responsible for further support for the Product(s).



 
20.3.
Distributor shall provide a certificate of insurance for product liability,
insured accidents, protection of incorporeal rights within the Market, and
related coverage with the Manufacturer, Principal, and Distributor as named
insured on the policy within the Market.

 
 
11

--------------------------------------------------------------------------------

 
 
 
20.4.
The Principal shall indemnify the Distributor in the event the Distributor is
sued for patent infringement, product liability, warranty, negligence or any
other reason related to the Products.



21.
Force majeure



 
21.1.
Neither the Principal nor the Distributor shall be liable for delay of delivery
of the Products or any of its components in the order due to force majeure,
including natural disasters, fire, damage, military occupation, energy crisis,
legal restriction, war, civil unrest, national prohibition, and other events
which cannot be foreseen by the Parties.



22.
Bankruptcy



 
22.1.
In addition to the right of the Principal to terminate this Distribution
Agreement as set forth above, either Party have the right to terminate this
Distribution Agreement by written notification to such Party in cases of
insolvency, liquidation or bankruptcy of the other Party.





23.
Amendments



 
23.1.
Alterations or amendments to the Distribution and Marketing Agreement will be
effective only if all named Parties agree and they are in written form.



24.
Entire Agreement



 
24.1.
This Distribution and Marketing Agreement, combined with the Supplemental
Agreements, Appendices and any Exhibits referenced herein, constitutes the
entire agreement between the Parties in connection with the subject matter of
the Distribution and Marketing Agreement, and it incorporates, replaces and
supersedes all prior agreements, promises, proposals, representations,
understandings and negotiations, written or not.



25.
Parties’ legal remedies



 
25.1.
The Principal and the Distributor shall agree about the measures which should be
taken in the Market against imitation of the Products or against bona fide
competition.



 
25.2.
The Principal reserves the right, in its sole and absolute discretion, to make
decisions about pursuing any claims and protecting its right against any third
party that may infringe on its rights, and the responsibility and costs thereof
shall be the Principal’s. The Distributor retains its rights to take measures to
protect its interests at its own cost.



 
25.3.
Any dispute or claim hereunder between the named Parties shall be resolved by
binding arbitration before the American Arbitration Association in San Diego,
California under the laws of the State of California. This shall be the
exclusive remedy between the Parties, and both parties hereby give up any rights
to trial by jury, court, appeal, or any other judicial mechanism for resolving
disputes.

 
 
12

--------------------------------------------------------------------------------

 
 
26.
Notices



 
26.1.
All notices under this Distribution and Marketing Agreement should be delivered
by email or sent by fax to the following addresses:



Distributor:
CJSC “Innovation Weapons Technologies”
General Director: Evgeniy Spiridonov
Tel: +7(495) 921-21-50
fax: +7(495) 921-32-19
Address: 115088, Moscow, 2nd-Yuzhnoportoviy pr. - 20а/4


Principal:
IWT: Innovative Wireless Technologies, Inc.
Address: 3655 Nobel Drive, San Diego, CA 92122 US Nobel Executive Center, Suite
520 Tel. +1 858 735 88 65 begin_of_the_skype_highlighting   


 
26.2.
The Parties shall exchange corporate addresses and bank information (bank name,
address, account number and wiring information) as requested in Section 29
below. If addresses and or banking details are altered, Parties shall officially
inform each other in a timely manner.



27.
Final provisions



 
27.1.
Each Party shall execute two identical copies of this Distribution and Marketing
Agreement in English (one for each Party).



 
27.2.
Each party may make copies and translations of the Distribution and Marketing
Agreement for its needs but only the copies of the Distribution and Marketing
Agreement which have been signed by the Parties’ own hand are considered
authentic.



 
27.3.
This Distribution Agreement may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument.



28.
Banking Information



 
28.1.
The Parties will provide up-to-date bank information (bank name, address,
account number and wiring information) necessary to do business with each other.







[Signature page to follow]
 
 
13

--------------------------------------------------------------------------------

 
 
Signature Page
 
IN WITNESS WHEREOF, the parties have executed or caused this Distribution
Agreement to be executed as of the Effective Date set forth above.


 
CJSC “INNOVATION WEAPONS
TECHNOLOGIES”
INNOVATIVE WIRELESS TECHNOLOGIES, INC.
        By: Evgeniy Spiridonov  
By: Pavel Alpatov
          /s/ Evgeniy Spiridonov  
/s/ Pavel Alpatov
 
General Director
 
Chief Executive Officer, President
 







List of Supplemental Agreement Exhibits:


Exhibit A:                      Licensing Agreement
Exhibit B:                      Product Listing, Pricing and Minimum Sales
Requirement Agreement
Exhibit C:                      Product Design and Supporting Documents
Specifications Agreement
Exhibit D:                      Technical Support and Warranty Agreement
Exhibit E:                      Non-Disclosure Agreement
Exhibit F:                      Shipping Agreement
 
 
14

--------------------------------------------------------------------------------

 


EXHIBIT A


LICENSING AGREEMENT


This Licensing Agreement (the “Distribution and Marketing Agreement”) is made
and entered into as of 4th of April 2011 (the “Effective Date”), by and between
CJSC “Innovation Weapons Technologies”, a closed joint-stock corporation
organized and existing under the laws of Russian Federation (hereinafter
referred to as the “Distributor”) and Innovative Wireless Technologies, Inc.
(formerly known as “Bayrock Ventures, Inc.”) a Delaware corporation (hereinafter
referred to as the “Principal” and together with the Distributor, the
“Parties”).


The purpose of this document is to supplement the Exclusive Distribution and
Marketing Agreement between the Principal and the Distributor, in which
exclusive Market Rights for the Products were granted.


The Parties agree to add licensing terms for third parties to this agreement
over time and as needed. Not as limitation but for example, the Parties will
agree on end-user licensing terms, OEM licensing terms, developer licensing
terms, etc.


CJSC “Innovation Weapons Technologies”, shall not give any right to third
parties that exceeds the licensing terms set forth in this Licensing Agreement
and shall not disclose any information on inventions, improvements, discoveries,
designs, data, concepts, ideas, processes, methods, techniques, know-how, and
information, including schematics, and engineering drawings respecting the
Products conceived, made or produced by Manufacturer during the course of
performing design, engineering, fabrication or manufacturing services under this
Agreement, or made or produced as the result of the joint efforts of
Manufacturer and IWT pursuant to this Agreement to third parties


In Witness Whereof, the parties hereto have executed this Licensing Agreement as
of the date set forth in the first paragraph hereof.
 
 
CJSC “INNOVATION WEAPONS
TECHNOLOGIES”
INNOVATIVE WIRELESS TECHNOLOGIES, INC.
        By: Evgeniy Spiridonov  
By: Pavel Alpatov
          /s/ Evgeniy Spiridonov  
/s/ Pavel Alpatov
 
General Director
 
Chief Executive Officer, President
 

 
 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT B


PRODUCT LISTING, PRICING AND MINIMUM SALES REQUIREMENT AGREEMENT


This Product listing, pricing and minimum sales requirement agreement is made
and entered into as of 4th of April 2011 (the “Effective Date”), by and between
CJSC “Innovation Weapons Technologies”, a closed joint-stock corporation
organized and existing under the laws of Russian Federation (hereinafter
referred to as the “Distributor”) and Innovative Wireless Technologies, Inc.
(formerly known as “Bayrock Ventures, Inc.”) a Delaware corporation (hereinafter
referred to as the “Principal” and together with the Distributor, the
“Parties”).


The purpose of this document is to supplement the Exclusive Distribution and
Marketing Agreement between Distributor and the Principal, in which exclusive
Market Rights for the Products were granted.


This Product Listing, Pricing and Minimum Sales Requirement Agreement shall be
regularly updated to include the Principal's full range of Products. All
existing products are described on official web site of the Principal
www.kellaniwt.com


Principal grants the right to set specific and individual Market prices to the
Distributor for Russian Federation based on Distributor’s Market vision and
shall not impose any prices for Market.


The Principal shall not impose any specific minimum sales requirements on the
Distributor.


In Witness Whereof, the parties hereto have executed this Product Listing,
Pricing and Minimum Sales Requirement Agreement as of the date set forth in the
first paragraph hereof.
 
CJSC “INNOVATION WEAPONS
TECHNOLOGIES”
INNOVATIVE WIRELESS TECHNOLOGIES, INC.
        By: Evgeniy Spiridonov  
By: Pavel Alpatov
          /s/ Evgeniy Spiridonov  
/s/ Pavel Alpatov
 
General Director
 
Chief Executive Officer, President
 



 
16

--------------------------------------------------------------------------------

 
 
 
Product Listing, Pricing and Minimum Sales Requirement Agreement Exhibit B.A1
 
IP Listing
Below is a list of current IP. Whenever the Principal acquires further IP, it
will be added to this agreement.


PATENTS
Application No.
Filing Date
“LIGHT CONTROL DEVICE”
12/537,111
August 6, 2009
“SMART TACTICAL FLASHLIGHT”
61/296,235
January 19, 2010
“MOUNTING BRACKETS FOR CONNECTING TUBULAR BODIES”
61/296,251
January 19, 2010
“SMART SHOOTING RANGE”
61/296,257
January 19, 2010
“SMART TARGET SURVEILLANCE SYSTEM”
61/296,262
January 19, 2010
“SMART COORDINATOR AND VIDEO SAFEGUARD SYSTEM”
61/296,265
January 19, 2010
“SMART BATTERY”
61/296,269
January 19, 2010
“COORDINATOR MODULE”
61/313,662
March 12, 2010
“ULTRA POWER SUPPLY”
61/324,565
April 15, 2010
“AUTOMATED THERMAL SCOPE SET”
61/382,483
September 13, 2010

 
 
17

--------------------------------------------------------------------------------

 
 
EXHIBIT C


PRODUCT DESIGN AND SUPPORTING DOCUMENTS SPECIFICATIONS AGREEMENT




This Product design and supporting documents specifications agreement is made
and entered into as of 4th of April 2011 (the “Effective Date”), by and between
CJSC “Innovation Weapons Technologies”, a closed joint-stock corporation
organized and existing under the laws of Russian Federation (hereinafter
referred to as the “Distributor”) and Innovative Wireless Technologies, Inc.
(formerly known as “Bayrock Ventures, Inc.”) a Delaware corporation (hereinafter
referred to as the “Principal” and together with the Distributor, the
“Parties”).


The purpose of this document is to supplement the Exclusive Distribution and
Marketing Agreement between Distributor and Principal, in which exclusive Market
Rights for the Products were granted.
 
This Product Design and Supporting Documents Specifications Agreement shall be
updated regularly to include documentation for all available Products all of
which is listed on official web page of the Principal www.kellaniwt.com
 


In Witness Whereof, the parties hereto have executed this Product Design and
Supporting Documents Specifications Agreement as of the date set forth in the
first paragraph hereof.
 
CJSC “INNOVATION WEAPONS
TECHNOLOGIES”
INNOVATIVE WIRELESS TECHNOLOGIES, INC.
        By: Evgeniy Spiridonov  
By: Pavel Alpatov
          /s/ Evgeniy Spiridonov  
/s/ Pavel Alpatov
 
General Director
 
Chief Executive Officer, President
 

 
 
18

--------------------------------------------------------------------------------

 


EXHIBIT D


TECHNICAL SUPPORT AND WARRANTY AGREEMENT


This Technical support and warrantu agreement is made and entered into as of 4th
of April 2011 (the “Effective Date”), by and between CJSC “Innovation Weapons
Technologies”, a closed joint-stock corporation organized and existing under the
laws of Russian Federation (hereinafter referred to as the “Distributor”) and
Innovative Wireless Technologies, Inc. (formerly known as “Bayrock Ventures,
Inc.”) a Delaware corporation (hereinafter referred to as the “Principal” and
together with the Distributor, the “Parties”).


The purpose of this document is to supplement the Exclusive Distribution and
Marketing Agreement between Principal and Distributor, in which exclusive Market
Rights for the Products were granted.


The Parties agree to add warranty terms to this agreement over time and as
needed. Not as limitation but for example, the Parties will agree on short-term
warranties, extended warranties, lifetime warranties, etc.


Distributor shall not grant any warranty to third parties that exceeds the
warranty terms set forth in this Technical Support and Warranty Agreement.


In Witness Whereof, the parties hereto have executed this Technical Support and
Warranty Agreement as of the date set forth in the first paragraph hereof.
 
CJSC “INNOVATION WEAPONS
TECHNOLOGIES”
INNOVATIVE WIRELESS TECHNOLOGIES, INC.
        By: Evgeniy Spiridonov  
By: Pavel Alpatov
          /s/ Evgeniy Spiridonov  
/s/ Pavel Alpatov
 
General Director
 
Chief Executive Officer, President
 

 
 
19

--------------------------------------------------------------------------------

 


EXHIBIT E


NON-DISCLOSURE AGREEMENT


This Mutual Non-Disclosure Agreement (the “NDA”) is made and entered into as of
4th of April 2011 (the “Effective Date”), by and between CJSC “Innovation
Weapons Technologies”, a closed joint-stock corporation organized and existing
under the laws of Russian Federation (hereinafter referred to as the
“Distributor”) and Innovative Wireless Technologies, Inc. (formerly known as
“Bayrock Ventures, Inc.”) a Delaware corporation (hereinafter referred to as the
“Principal” and together with the Distributor, the “Parties”).


In reliance upon and in consideration of the following undertakings, the parties
agree as follows:


1.           Subject to the limitations set forth in paragraph 2, all
information disclosed to the other party, whether marked confidential or not,
shall be deemed to be “Proprietary Information.”  In particular, Proprietary
Information shall be deemed to include any technology, content, trade secret,
information, process, technique, training manual, workbook, algorithm, computer
program (source and object code), design, drawing, formula, business plan or
test data relating to any research project, work in process, future development,
engineering, manufacturing, marketing, servicing, financing, strategic
partnership or personnel matter relating to the disclosing party, its present or
future products, services, sales, suppliers, clients, customers, employees,
investors, business plans, business strategies, cost of operations, and
strategic relationships, whether in oral, written, graphic or electronic
form.  If Proprietary Information is disclosed in oral form, the disclosing
party shall thereafter summarize it in writing and transmit it to the other
party within thirty (30) days of the oral disclosure.


2.           The term “Proprietary Information” shall not be deemed to include
information which:  (a) is now, or hereafter becomes, through no act or failure
to act on the part of the receiving party, generally known or available; (b) is
known by the receiving party at the time of receiving such information as
evidenced by its records; (c) is hereafter furnished to the receiving party by a
third party, as a matter of right and without restriction on disclosure; (d) is
independently developed by the receiving party without any breach of this NDA;
or (e) is the subject of a written permission to disclose provided by the
disclosing party.


3.           Each party shall maintain all Proprietary Information in trust and
confidence and, except as expressly set forth herein, shall not disclose to any
third party or use any Proprietary Information for any unauthorized
purpose.  Each party may use such Proprietary Information only to the extent
required to accomplish the purposes of this NDA as set forth on Exhibit E.A1
hereto.  Proprietary Information shall not be used for any purpose or in any
manner that would constitute a violation of any laws or regulations, including
without limitation, the export control laws of the United States.  No rights or
licenses to trademarks, inventions, copyrights or patents are implied or granted
under this NDA.


4.           Proprietary Information shall not be reproduced in any form except
as required to accomplish the intent of this NDA.
 
 
20

--------------------------------------------------------------------------------

 


5.           Each party under this NDA shall advise its employees who might have
access to Proprietary Information of the confidential nature thereof and agrees
that its employees shall be bound by the terms of this NDA.  No Proprietary
Information shall be disclosed to any employee who does not have a need for such
information.  The receiving party shall not disclose any Proprietary Information
to any third party without the disclosing party's express, written consent.


6.           All Proprietary Information (including all copies thereof) shall
remain the property of the disclosing party and shall be returned to the
disclosing party after the receiving party's need for it has expired, or upon
request of the disclosing party, and in any event, upon completion or
termination of this NDA.


7.           Notwithstanding any other provision of this NDA, disclosure of
Proprietary Information shall not be precluded if such disclosure:


(a)           is in response to a valid order of a court or other governmental
body of the United States or any political subdivision thereof; provided,
however, that the responding party shall first have given notice to the other
party hereto and shall have made a reasonable effort to obtain a protective
order requiring that the Proprietary Information so disclosed be used only for
the purposes for which the order was issued;


(b)           is otherwise required by law; or


(c)           is otherwise necessary to establish rights or enforce obligations
under this NDA, but only to the extent that any such disclosure is necessary.


8.           This NDA shall continue in full force and effect for so long as the
parties continue to exchange Proprietary Information.  This NDA may be
terminated by either party at any time upon thirty (30) days written notice to
the other party.  The termination of this NDA shall not relieve either party of
the obligations imposed by Paragraphs 3, 4, 5, 6 and 11 of this NDA with respect
to Proprietary Information disclosed prior to the effective date of such
termination and the provisions of those Paragraphs shall survive the termination
of this NDA for a period of five (5) years from the date of such termination.


9.           Any dispute or claim hereunder between the named Parties, shall be
resolved by binding arbitration before the American Arbitration Association in
San Diego, California under the laws of the State of California. This shall be
the exclusive remedy between the Parties, and both parties hereby give up any
rights to trial by jury, court, appeal, or any other judicial mechanism for
resolving disputes.


10.           This NDA and Exhibit E.A1 attached hereto and hereby incorporated
herein, contain the final, complete and exclusive NDA of the parties relative to
the subject matter hereof and supersedes all prior and contemporaneous
understandings and NDAs relating to its subject matter.  This NDA may not be
changed, modified, amended or supplemented except by a written instrument signed
by both parties.


11.           Each party hereby acknowledges and agrees that in the event of any
breach of this NDA by the other party, including, without limitation, the actual
or threatened disclosure or unauthorized use of a disclosing party's Proprietary
Information without the prior express written consent of the disclosing party,
the disclosing party will suffer an irreparable injury, such that no remedy at
law will afford it adequate protection against, or appropriate compensation for,
such injury.  Accordingly, each party hereby agrees that the other party shall
be entitled to specific performance of the receiving party's obligations under
this NDA, as well as such further relief as may be granted through binding
arbitration.
 
 
21

--------------------------------------------------------------------------------

 


12.           The parties’ rights and obligations under this NDA will bind and
inure to the benefit of their respective successors, heirs, executors and
administrators and permitted assigns.


13.           If any provision of this NDA is found by a proper authority to be
unenforceable, that provision shall be severed and the remainder of this NDA
will continue in full force and effect.


14.           Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon the
personal delivery, or sent by certified or registered mail, postage prepaid,
three (3) days after the date of mailing.


In Witness Whereof, the parties hereto have executed this NDA as of the date set
forth in the first section hereof.
 
CJSC “INNOVATION WEAPONS
TECHNOLOGIES”
INNOVATIVE WIRELESS TECHNOLOGIES, INC.
        By: Evgeniy Spiridonov  
By: Pavel Alpatov
          /s/ Evgeniy Spiridonov  
/s/ Pavel Alpatov
 
General Director
 
Chief Executive Officer, President
 

 
 
22

--------------------------------------------------------------------------------

 
 
EXHIBIT F


SHIPPING AGREEMENT


This Shipping Agreement is made and entered into as of 4th of April 2011 (the
“Effective Date”), by and between CJSC “Innovation Weapons Technologies”, a
closed joint-stock corporation organized and existing under the laws of Russian
Federation (hereinafter referred to as the “Distributor”) and Innovative
Wireless Technologies, Inc. (formerly known as “Bayrock Ventures, Inc.”) a
Delaware corporation (hereinafter referred to as the “Principal” and together
with the Distributor, the “Parties”).


The purpose of this document is to supplement the Exclusive Distribution and
Marketing Agreement between Distributor and Principal, in which exclusive Market
Rights for the Products were granted.


The Parties agree to add standard shipping terms to this agreement over time and
as needed.  Distributor, shall not grant any shipping terms to third parties
that exceeds the shipping terms set forth in this Shipping Agreement.


In Witness Whereof, the parties hereto have executed this Shipping Agreement as
of the date set forth in the first paragraph hereof.
 
CJSC “INNOVATION WEAPONS
TECHNOLOGIES”
INNOVATIVE WIRELESS TECHNOLOGIES, INC.
        By: Evgeniy Spiridonov  
By: Pavel Alpatov
          /s/ Evgeniy Spiridonov  
/s/ Pavel Alpatov
 
General Director
 
Chief Executive Officer, President
 

 
 
23

--------------------------------------------------------------------------------

 